Title: To James Madison from Edmund Randolph, 3 January 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond. Jany. 3. 1783.
The post of yesterday brought your two favors of the 17th. and 24th of decr.
The prospect of softening the states who were at first the most obdurate against the impost of five per cent on imported and captured goods increases the discontent, which the repeal of our law excited in my mind, and which I communicated to you in a former letter. I cannot remember whether I then suggested those reasons, which were said to have accomplished the repeal. But as the enumeration of them is short I will endanger a repetition, by informing you, that the act was considered as a measure but ill concocted, having passed at Stanton, the asylum of the assembly from Tarlton’s horses, that the most striking mark of this ill concoction was the consignment of funds to the disposal of congress, not warranted by the confederation, that altho’ the objections of a present incapacity to enforce the plan of the confederation for raising a continental revenue was perhaps powerful, yet it was better to submit to this evil, than to encourage congress to persist in[?] that scheme of supplying the treasury of the U S, directed by it; and that a revenue, raised by such a duty would render congress, too remote from the controuling influence of separate states. I cannot learn that any question was made upon the power of Virginia to revoke her grant. On the first reflection, I conceived, that she possessed it not. But as the grant was founded on the condition of the concurrence of the other states, as that concurrence was expected in a reasonable time, as Virginia was not to be constantly bound, until negotiations with the opposing states should convert them, even if her own circumstances might change, it would seem as if the positive refusal of R.I. & M. had absolved her from her part of the Engagement. But alas! whether the power of abrogation remained with the assembly or not, to what tribunal will you appeal, if they persist in asserting it? Will you again deputize? If you do, it may be well to defer the election of the members till about April, as the assembly will not sit before May, and those members should be fitted to the probable temper of the new delegates.
Colo. Bland left my house yesterday morning, on the 12th day from which time you may expect him at Philadelphia. He carries with him a list of the acts of the last session. The acts themselves shall be forwarded, as soon as they are published.
I have heard that it appeared from the report of the financier that congress exceeded the two hundred millions which they prescribed as the limit of the paper emissions before that of March 1781. It came from your brother, who attended the last assembly, and astonishes me, being so repugnant to the declaration of congress, and what I supposed to be the fact.
Oswald’s new commission has revived the hope of peace. But on what ground does it rest? On the slippery one of Shelburne’s finess, and precarious hold of office, and the jarring pretensions of the various powers, concerned in the war. Has the relief of Gibraltar given no retrograde motion to S’s affectation of peace? Has the arrival of the Russ[ian] fleet with naval stores added nothing to his expectations from the navy? Or do the exertions of America furnish him with fresh cau[se] of alarm? For my own part, I view peace at a great distance, and will for ever suffocate in my own mind the belief of its approach, until G.B. shall have gone thro’ the quackeries[?] of administration from every faction, and the people themselves refuse further succours.
The rising of the assembly produces a relapse into former barrenness, leaving me nothing to add, than assurances of the warmest friendship.
